DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 10-12, 18 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Jeon US 20170204841.
 	Jeon discloses:
 	1. A linear compressor comprising: a frame 110; a cylinder 120 disposed in the frame; a piston 130 disposed in the cylinder and configured to reciprocate relative to the cylinder in a forward direction and a rearward direction along an axis of the cylinder; a discharge valve 250 disposed forward relative to the piston; and a discharge cover assembly 200 coupled to the frame and disposed forward relative to the piston, wherein the discharge cover assembly comprises: a discharge cover 240 that defines an inner space therein, a first discharge plenum 220 that is disposed in the discharge cover and partitions the inner space of the discharge cover into a plurality of discharge spaces, and a second discharge plenum 230 disposed forward relative to the first discharge plenum, the second discharge plenum being in close contact with an inner surface of the discharge cover.  
 	2. The linear compressor of claim 1, wherein the discharge cover defines a first discharge hole that is in fluid communication with the inner space of the discharge cover and an outside of the discharge cover, and wherein the second discharge plenum defines a second discharge hole that is in fluid communication with the plurality of discharge spaces and the first discharge hole (see 0057).  
 	3. The linear compressor of claim 2, wherein the inner surface of the discharge cover is covered by the first discharge plenum and an area of the second discharge plenum outside the second discharge hole (see e.g. Fig 1 wherein 240 is covered on the inside by the combination of 220 and the outside of 230).  

 	Jeon discloses:
 	10. A linear compressor comprising: a frame 110; a cylinder 120 disposed in the frame; a piston 130 disposed in the cylinder and configured to reciprocate relative to the cylinder in a forward direction and a rearward direction along an axis of the cylinder; a discharge valve 250 disposed forward relative to the piston; and a discharge cover assembly 200 coupled to the frame and disposed forward relative to the piston, wherein the discharge cover assembly comprises: a discharge cover 240 that defines an inner space therein, a first discharge plenum 220 that is disposed in the discharge cover and partitions the inner space of the discharge cover into a plurality of discharge spaces, the first discharge plenum being in contact with an inner surface of the discharge cover (220 is in contact with the lower inside surface of the flange of 240 when installed as in Fig 3), and a second discharge plenum 230 disposed forward relative to the first discharge plenum, the second discharge plenum being in contact with the inner surface of the discharge cover (see Fig 1).  
 	11. The linear compressor of claim 10, wherein the discharge cover defines a first discharge hole that is in fluid communication with the inner space of the discharge cover and an outside of the discharge cover, and wherein the second discharge plenum defines a second discharge hole that is in fluid communication with the plurality of discharge spaces and the first discharge hole (see 0057).  
 	12. The linear compressor of claim 11, wherein the inner surface of the discharge cover is covered by the first discharge plenum and an area of the second discharge plenum outside the second discharge hole (see Figs 1-2).  
 	18. The linear compressor of claim 10, wherein the first discharge plenum comprises: a first contact member (flange of 220) that is in contact with the inner surface of the discharge cover (see Fig 2); and at least one partition member that partitions the inner space of the discharge cover into the plurality of discharge spaces (remaining portion of 220 other than the flange portion as in Figs 1-2).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4-6, 8, 14-15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over on US 20170204841 in view of Kim US 20190353154.
 	Jeon does not disclose the limitation of claim 4 and 13.
	Regarding claims 4 and 13, Kim discloses a discharge feedback arrangement including wherein the frame defines a first bearing communication hole (see annotated Fig 4 herein) that extends from a front surface of the frame to an inner surface of the frame (from the recessed portion of the front surface of 121 to the inner surface e.g. at 141c), and wherein the discharge cover defines a second bearing communication hole (where 111a enters the outer discharge cover 144) that extends from the inner surface of the discharge cover to a rear surface of the discharge cover (111a extends from the inner surface of the front of the outer discharge cover 144a to a rear surface of eh discharge cover) the rear surface of the discharge cover facing the first bearing communication hole (see Fig 1 wherein the rear surface of outer leftmost discharge cover 144 faces backward towards the first bearing communication hole).  
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize the discharge feedback arrangement of Kim in the compressor system of Jeon to gain the benefit of “to reduce irregular pulsation and thus improve compressor efficiency” as in 0070 of Kim. 		


    PNG
    media_image1.png
    449
    559
    media_image1.png
    Greyscale

 	

 	Jeon as modified by Kim discloses:
 	5. The linear compressor of claim 4, wherein the second bearing communication hole is in fluid communication with the first discharge hole and the second discharge hole (see Fig 1 of Kim).  
 	6. The linear compressor of claim 4, wherein a diameter of the second bearing communication hole corresponds to a diameter of the first bearing communication hole (see Fig 4 of Kim).  
 	8. The linear compressor of claim 4, wherein the second bearing communication hole extends along a direction inclined by a predetermined angle with respect to the rear surface of the discharge cover (see e.g. Fig 4 of Kim).  
 	14. The linear compressor of claim 13, wherein the second bearing communication hole is in fluid communication with the first discharge hole and the second discharge hole (see Fig 1 of Kim).  
 	15. The linear compressor of claim 13, wherein a diameter of the second bearing communication hole corresponds to a diameter of the first bearing communication hole (see Fig 4 of Kim).  
  	17. The linear compressor of claim 13, wherein the second bearing communication hole extends along a direction inclined by a predetermined angle with respect to the rear surface of the discharge cover (see e.g. Fig 4 of Kim).   

Claim(s) 7, 9, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over on US 20170204841 in view of Kim US 20190353154 in further view of Lee US 20170321681.
 	Jeon as modified above does not disclose the use of seals, and therefore does not disclose the limitations of claims 7, 9, 16, and 20.
 	Lee discloses 
 	Claim 7: further comprising a first sealing member 128 disposed between the frame and the discharge cover and configured to block refrigerant passing through the first bearing communication hole from leaking into a space between the frame and the discharge cover.  
 	Claim 9: further comprising a second sealing member 129 disposed between the frame and the discharge cover and configured to block leakage of the refrigerant from the plurality of discharge spaces into the space between the frame and the discharge cover.  
  	Claim 16: further comprising a first sealing member 128 disposed between the frame and the discharge cover and configured to block refrigerant passing through the first bearing communication hole from leaking into a space between the frame and the discharge cover.  
 	Claim 20: further comprising a second sealing 129 member disposed between the frame and the discharge cover and configured to block leakage of the refrigerant from the plurality of discharge spaces into the space between the frame and the discharge cover.
	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize seals as taught by Lee in the in the compressor system of Jeon as modified above to gain the benefit providing sealing between the frame and the discharge cover. 	
 	

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571) 270-3373.  The examiner can normally be reached on M-Th 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thomas Fink/Examiner, Art Unit 3746